DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 August 2022 has been entered.
 
Response to Amendment
Claim 18 is new. 
Claim 1, 7-8, and 17 are amended. 
Claims 2-3 and 5-6 are cancelled. 
Claims 1, 4, and 7-18 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-11, 14-15, and 17-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sallas (US 2015/0309195) in view of Faber (US 2013/0265851).
Regarding Claim 1, Sallas teaches a method for acquiring a seismic dataset over a region of interest [Fig 2, 3; 0031; 0042], said method comprising: providing at least one seismic source in a seismic source area of the region of interest [0031-32; 0044]; providing a plurality of seismic receivers in said seismic source area [#304-#308 of Fig 3; 0032; 0044; 0071] measuring a first type of ground vibrations induced in a subsurface of the area of interest by the at least one seismic source with the plurality of seismic receivers [0033-35; 0071-73];  measuring with the plurality of seismic receiversat least one second type of ground vibrations induced by a mechanical source different from the or from each seismic source [#130, #135 of Fig 4A, 4C, 4F; 0061-62; 0094], and analyzing the second type of ground vibrations to determine at least one information relative to a location of … in the region of interest [0070-71; 0075]. Sallas does not explicitly teach – but Faber does teach computing the time delays in the recording of the same event between the plurality of seismic receivers [0014]. It would have been obvious to modify the method of Sallas to include analyzing time difference of arrival to use the time delays to locate the sound source.   
Regarding Claim 4, Sallas does not explicitly teach – but Faber does teach positioning seismic receivers out of the seismic source area, the density of the seismic receivers in the seismic source area being greater than the density of seismic receivers out of the seismic source area [#110, #120, #150, #152 of Fig 4C, 4D, 4F; 0066; 0072; 0093-95].  It would have been obvious to modify the method of Sallas to vary the density of seismic receivers near and away the source area to improve validation or control sensitivity, or increase or reduce crosstalk. 
Regarding Claim 8, Sallas also teaches positioning seismic receivers out of the seismic source area, the density of the seismic receivers in the seismic source area being greater than the density of seismic receivers out of the seismic source area, and comprising stopping the positioning of the plurality of seismic receivers
Regarding Claim 9, Sallas also teaches inducing a seismic signal with the at least one seismic source and monitoring the at least one seismic source signature using the plurality of seismic receivers during the acquisition of the seismic dataset [0035-36].  Faber additionally teaches this limitation in [0098].  
Regarding Claim 10, Sallas also teaches positioning at least two seismic sources in the seismic source area and positioning the plurality of seismic receivers according to a geometric pattern contained in the seismic source area [#304-#310 of Fig 3]. Faber additionally teaches this limitation in [#120, #130 of Fig 4A, 4C].  
Regarding Claim 11, Sallas also discloses the seismic source area has a square or a rectangular shape having four corners and said method further comprising positioning a seismic source in each corner of the seismic source area and -4-40750178v1Docket: 252504.000014 (PATENT)positioning two plurality of seismic receivers along at least two axes contained in the seismic source area [Fig 3; 0033-36; 0044-47; 0053-59; 0070-74]. Faber additionally teaches this limitation in [Fig 4A-4F; 0057-8; 0062; 0066; 0072; 0093-95],  as this is a matter of design choice available to anyone having ordinary skill in the art. 
Regarding Claim 14, Sallas also teaches transmitting in real-time the first type of ground vibrations measurements and/or the second type of ground vibrations measurements to a base camp located in the region of interest, using at least one communication antenna installed in the seismic source area [0044] Faber additionally teaches this limitation in [0061].  
Regarding Claim 15, Sallas does not explicitly teach – but Faber does teach a seismic source comprises an explosive … a hammer …or a vibrator [0031; 0062].  It would have been obvious to modify the method of Sallas to use a hammer, vibrator or explosive in order to better control the frequency and amplitude of the source, control costs, or improve signal-to-noise ratio. 
Regarding Claim 17, Sallas also teaches wherein the determination of the presence and/or the location of the human and/or the animal and/or the vehicle in the region of interest is based on an intensity of at least an event of ground vibration or a spectral content of the at least an event of ground vibration or a frequency of the event of ground vibration [0034; 0061-63]. Faber additionally teaches this limitation in [0014; 0195; 0203-5; 0236].
Regarding Claim 18, Sallas also teaches wherein the plurality of seismic receivers are formed by a first series of seismic receivers arranged according to a first profile [ ], and a second series of seismic receivers arranged according to a second profile [ ], the first profile intercepting a second profile, computing the time delays comprising computing first time delays in the recording of the event between the seismic receivers of the first series and computing second time delays in the recording of the event between the seismic receivers of the second series [[Fig 3; 0033-36; 0044-47; 0053-59; 0061-63; 0070-74]. Faber additionally teaches this limitation i [Fig 4A-4F; 0057-8; 0062; 0066; 0072; 0093-95],  as this is a matter of design choice available to anyone having ordinary skill in the art. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sallas (US 2015/0309195) and Faber (US 2013/0265851), as applied to claim 1 above, and further in view of Breed (US 2008/0094212).
Regarding Claim 7, Sallas does not explicitly teach but Breed does teach triggering an alarm when the presence  [0352; 0383]. It would have been obvious to modify the method of Sallas to include an alarm to alert humans to the presence of an intruder in an area of interest. 

Claims 12-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sallas (US 2015/0309195) and Faber (US 2013/0265851), as applied to claim 1 above, and further in view of Sojdehei (US 5,969,608).
Regarding Claims 12-13, Sallas does not explicitly teach – but Sojdehei does teach further comprising measuring at least one additional physical parameter of the ground with a plurality of additional sensors installed in the seismic source area… magneto-telluric sensors …calculating a large-scale electrical conductivity model based on the magneto-telluric measurements provided by said magneto-telluric sensors [Abstract]. It would have been obvious to modify the method of Faber to add magnetic sensors in order to detect magnetic object such as land mines and alert humans to their presence, and the use of an antenna is design choice based on the location of the base camp relative to the monitoring area.
Regarding Claim 16, Sallas also teaches  transmitting in real-time the additional physical parameter of the ground to a base camp located in the region of interest, using at least one communication antenna installed in the seismic source area [0044]. Faber also teaches this limitation in [0061].

Response to Arguments
Applicant's arguments filed 23 August 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
A broadest reasonable interpretation of Claim 1 is as follows. The first limitation is that a seismic source is provided (generic, non-specific, common in the art). The second limitation is that seismic receivers are provided (generic, non-specific, common in the art). The third limitation involves measuring vibrations from the source at the receivers (generic, non-specific, common in the art, necessary to acquire any seismic dataset). The fourth limitation involves measuring signals from a different/second source (generic, non-specific, appears to claim a human or animal in the claim which is not permitted, seismic receivers measure vibrations from all sources so there is nothing novel or non-obvious about receivers detecting vibrations from multiple sources). The fifth limitation is “analyzing” the second group to determine “information relative to location” of the second source. No specifics on what is analyzed or how. Furthermore, seismic receivers are going to inherently detect information “relative to a location” as this phrase is lacking any specificity, merely restates a capability of most seismic sensors. The final limitation involves “monitoring” the region of interest and “computing time delays” at the receivers from the second source. Most multiple receiver systems measure a time of arrival and computing the “time delays” (which appear to be time differences of arrival, nothing more) is mere subtraction, while “monitoring” is non-specific, but any seismic survey done over a period of time performs “monitoring”. Each of the six limitations of independent claim 1 states something that is either necessary for a seismic survey to be performed, or is expected to be determined in a seismic survey. It appears that the applicant somehow believes that it is novel and non-obvious that a seismic survey can get “information” and “compute time delays” from using multiple receivers. As such, the rejections have been updated, but ultimately maintained since no allowable features or limitations can be found in independent claim 1, as the combination of Sallas and Faber teach all of the limitations in independent Claim 1, as well as most of the dependent claims. 
In response to newly added Claim 18, it appears that Claim 18 is a matter of design choice, not much different from dependent Claim 11. The term “profiles” is non-specific, but appears merely to be a user-selected pattern of placing a subset of seismic receivers. 
Applicant's remaining arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645